Citation Nr: 0919068	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-35 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
prior rating decision, of October 24, 2001, which denied 
entitlement to special monthly pension due to the need for 
aid and attendance.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1994 to October 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
October 2005, a statement of the case was issued in September 
2006, and a substantive appeal was received in November 2006.


FINDINGS OF FACT

1.  The October 2001 RO rating decision, which denied special 
monthly pension on the basis of the need for aid and 
attendance, did not have the benefit of review of all of the 
VA treatment records then in existence and constructively of 
record; however, the October 2001 RO rating decision did not 
involve an error that would undebatably lead to a different 
result under the law as it then existed if such error were 
corrected.

2.  The Veteran did not file a timely notice of disagreement 
to initiate an appeal from the October 2001 RO rating 
decision.


CONCLUSIONS OF LAW

1. The October 2001 RO rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  The RO's October 2001 rating decision, which denied 
special monthly pension on the basis of the need for aid and 
attendance, was not clearly and unmistakably erroneous.  38 
C.F.R. § 3.105(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The first matter to address is whether the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), is applicable to the 
claims of CUE.  In Livesay v. Principi, 15 Vet.App, 165 
(2001), the Court noted that although the VCAA of 2000 was 
potentially applicable to all pending claims, there were 
instances where the VCAA of 2000 had no application as a 
matter of law.  Id. at 178.  The Court noted that the VCAA 
added a new section 5100 of Title 38 of the United States 
Code and that a "claimant" as defined by the new 38 U.S.C. 
§ 5100 included a person applying for or seeking benefits 
under part II or III of Title 38, but could not encompass a 
person seeking revision of a final decision based on CUE 
pursuant to sections 5109A and 7111.  Id. at 179.  Thus, the 
Court held that the VCAA of 2000 did not apply to claims of 
CUE.  Therefore, no further discussion of the VCAA is 
warranted in this decision.

CUE

By rating decision in October 2001, the RO denied the 
Veteran's claim of entitlement to special monthly pension on 
the basis of the need for aid and attendance.  The Veteran 
has since been granted that benefit in a March 2007 RO rating 
decision, effective from October 2006.  This appeal concerns 
the Veteran's contention that the benefit should be effective 
from the date of his earliest claim of entitlement, on the 
basis of his allegation that the October 2001 RO denial was 
CUE.

Generally, aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person. 38 C.F.R. § 3.351(b).

A veteran is considered in need of regular aid and attendance 
if he: (1) is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or, (3) establishes a factual need for aid and 
attendance under the criteria set forth in § 3.352(a).  38 
C.F.R. § 3.351(c).

The Veteran did not file a timely notice of disagreement to 
initiate an appeal, and the October 2001 RO rating decision 
became final.  38 U.S.C.A. § 7105(c).  The Veteran is now 
claiming that the October 2001 RO rating decision involved 
CUE error in not properly considering the Veteran's symptoms, 
particularly those of bowel incontinence, documented in VA 
treatment reports which were constructively of record at that 
time but not actually contained within the claims file during 
adjudication.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  In 
order for a claim of CUE to be valid, there must have been an 
error in the prior adjudication of the claim; either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Phillips v. Brown, 10 Vet.App. 25, 31 (1997); Damrel v. 
Brown, 6 Vet.App. 242, 245 (1994); Russell v. Principi, 3 
Vet.App. 310, 313-14 (1992) (en banc).  Further, the error 
must be 'undebatable' and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made, and a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Id.  Simply to claim CUE on 
the basis that the previous adjudication improperly weighed 
and evaluated the evidence can never rise to the stringent 
definition of CUE, nor can broad-brush allegations of 
'failure to follow the regulations' or 'failure to give due 
process,' or any other general, non-specific claim of 'error' 
meet the restrictive definition of CUE.  Fugo v. Brown, 6 
Vet.App. 40, 44 (1993); Crippen v. Brown, 9 Vet.App. 412, 418 
(1996).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet.App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo, 6 Vet.App. at 
43.

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating decision which constitutes a reversal of 
a prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied;

(2) the error must be 'undebatable' and of the sort 'which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made'; and

(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel, 6 Vet.App. at 245, quoting 
Russell, 3 Vet.App. at 313-14.

The revision of a final rating decision based on CUE 
generally will involve the assignment of an earlier effective 
date for those benefits involved because the governing 
regulation requires that benefits be paid 'as if the 
corrected decision had been made on the date of the reversed 
decision.'  38 C.F.R. § 3.105(a).

The Board first notes that it is apparent that the complete 
set of pertinent VA medical treatment reports in existence at 
the time of the October 2001 RO decision were not in the 
claims folder at the time of that decision.  VA treatment 
report dated from during and prior to October 2001 were added 
to the record subsequent to the October 2001 RO rating 
decision.  The August 2001 VA examination reports that were 
of record at the time of the October 2001 RO decision did 
show that the Veteran "does have urinary and bowel 
problems," "does have to straight cath himself every four 
hours or so," and "has problems with constipation and has 
to take medication to make his bowels move."  Other VA 
medical records which were in existence as of October 2001, 
but which were not associated with the claims file until 
after the October 2001 adjudication, further document details 
of the severity of the Veteran's 'neurogenic' bladder and 
bowel problems.

However, even accepting the Veteran's contention that the 
failure to consider the additional detail in the full set of 
VA treatment records from during and prior to October 2001 
was potentially CUE, the Veteran must nevertheless 
demonstrate that the outcome of the October 2001 RO rating 
decision undebatably would have been manifestly different but 
for the error.  Thus, the Board will generally focus its 
attention in this matter as to whether outcome of the October 
2001 RO adjudication undebatably would have been manifestly 
different but for the absence of the expanded records further 
detailing bladder and bowel difficulties in accordance with 
the contentions presented by the Veteran in this appeal.

In May 2004, the Veteran contended that the October 2001 RO 
rating determination was incorrect.  The Veteran presented 
several arguments in an effort to demonstrate CUE in the 
October 2001 RO decision.  The May 2004 correspondence argues 
that "[w]ith a diagnosis of paraplegia with loss of use of 
both lower extremities and loss of control of bowel and 
bladder, entitlement to Special Monthly Pension for Aid and 
Attendance would be in order."  The May 2004 correspondence 
asserts that the "error was your failure to consider loss of 
bowel control, which is a common occurrence in spinal cord 
injuries."

In October 2005, the Veteran's notice of disagreement expands 
upon the argument to support the assertion that proper 
consideration of the appropriate evidence of record at the 
time of the October 2001 RO decision would have manifestly 
changed the outcome at the time it was made.

The Veteran's representative points to a March 1979 VA 
General Counsel non-precedent opinion and a September 1979 
clarification that were prepared in response to questions 
from the Board concerning the interpretation of 38 C.F.R. 
§ 3.350(e)(1) [now 38 C.F.R. § 3.350(e)(2)].  The General 
Counsel stated that the regulation liberally assumes that 
'helplessness' results from loss of anal and bladder control 
and provides that the requirement is met even when 
incontinence is overcome through rehabilitation.  The General 
Counsel further stated that strictly construed, this 
regulatory provision presumed need for regular aid and 
attendance for such incontinence only for purposes of 38 
U.S.C. § 314(o) [now 38 U.S.C. § 1114(o)] but that it would 
be incongruous for VA to interpret the similar aid and 
attendance language of subsection 314(r) otherwise, absent a 
clear expression of congressional will favoring such a 
construction.  The General Counsel also noted that one of the 
criteria for consideration in aid and attendance 
determinations under subsection 314(r) was 'inability to 
attend to the wants of nature.'  The General Counsel also 
said that because of its conclusion that 38 C.F.R. 
§ 3.350(e)(1) [now 38 C.F.R. § 3.350(e)(2)] presumes 
helplessness if the veteran has loss of anal and bladder 
sphincter control, it need not address the question of 
whether the regulation permits a factual determination as to 
whether the loss of anal and bladder sphincter control 
renders the veteran helpless.

The Board observes that even if it finds this to be a 
reasonable interpretation of that portion of the regulatory 
scheme that is relevant here, it is significant to this CUE 
analysis that the cited legal opinion was non-precedential in 
nature.  A non-precedential legal opinion on a question of 
interpretation does not constitute undebatable binding legal 
authority for the purposes of CUE analysis.  

Furthermore, regardless of what is shown in evidence from 
medical records created following the October 2001 rating 
decision, it is highly significant that the aggregate of all 
existing VA treatment records (and other evidence of record) 
at the time of the October 2001 rating decision did not make 
it clear and unmistakable that the Veteran had loss of anal 
and bladder sphincter control.  (The Board notes that 38 
C.F.R. § 3.350(e)(2) refers to incontinence due to loss of 
anal and bladder sphincter control.)  In this regard, the 
Board notes that the VA treatment records showing 
incontinence of the bladder and bowel prior to the October 
2001 RO decision are dated in July and early August 2001 in 
the proximate aftermath of the Veteran's spinal injury.  A 
thorough and probative VA examination report authored in the 
middle of August 2001 addressed the Veteran's disability due 
to spinal injury and referred only to "problems with 
constipation" together with a need to "cath himself."  The 
August 2001 VA examination report's diagnostic findings 
showed "some limitations still with problems with bowel and 
bladder management."

This August 2001 VA examination report, which was more recent 
than any detailed competent evidence of incontinence of the 
bladder and bowel, addresses the Veteran's bowel and bladder 
disability without showing incontinence of the bowel and the 
bladder.  That the August 2001 VA examination report 
addresses bowel and bladder symptoms, without making any 
clear finding of incontinence of the bladder and the bowel, 
makes it reasonably debatable as to whether the evidence 
showed continued incontinence and a loss of control of both 
the bladder and bowel sphincters.  None of the additional 
evidence subsequent to the VA examination report (but prior 
to the October 2001 decision) clearly and undebatably shows a 
loss of both bladder and bowel sphincter control.  In this 
regard, the Board observes that a September 2001 note briefly 
refers to "Nasal spray for bladder" to deal with urinary 
"nighttime dumping."  This record does not clearly and 
unmistakably show, however, loss of both bladder and bowel 
sphincter control.

To prevail in changing the October 2001 RO rating decision on 
the basis of CUE, it is not sufficient to show that it would 
have been reasonable to find that a need for aid and 
attendance was demonstrated by the record; it is necessary 
for the Veteran to show that it was undebatable that a need 
for aid and attendance was demonstrated clearly and 
unmistakably if the correct law were properly applied to the 
proper facts at that time.  The 1979 non-precedential General 
Counsel opinion addressing a question of regulatory 
interpretation does not undebatably establish that the RO 
applied the law with clear and unmistakable error; this is 
especially true in light of the fact that it was not clearly 
and unmistakably demonstrated by the VA evidence 
constructively of record that the Veteran had loss of anal 
and bladder sphincter control at the time of the October 2001 
rating decision.
 
Most recently, the Veteran's representative updated the 
contentions in the claim of CUE in correspondence dated in 
April 2009.  The April 2009 correspondence asserts that "the 
correct facts were not before the rating adjudicator," and 
the Board once again acknowledges that the complete set of 
pertinent VA treatment records were not available to the 
adjudicator for the purposes of the October 2001 RO decision.  
Even accepting this, however, the Veteran must establish that 
the outcome of the October 2001 RO decision would have been 
manifestly different under proper application of the law to 
the correct facts shown by the evidence of that time.  In 
this regard, the April 2009 correspondence emphasizes that 
38 C.F.R. § 3.352 lists "inability to attend to the wants of 
nature" among the factors to be "accorded consideration in 
determining the need for regular aid and attendance."  The 
Veteran thus argues that "[i]t is clear then that the 
veteran had loss of use of bowel and bladder control and thus 
met the criteria for A&A pension benefits at the time of the 
October 14, 2001 [sic] rating decision."

The Board is unable to agree that the October 2001 RO rating 
decision contained CUE, because the Board cannot find that it 
is undebatable that the outcome of the October 2001 RO rating 
decision would have been manifestly different had no errors 
occurred.  The Board notes that the provisions of 38 C.F.R. 
§ 3.352 cited by the Veteran's representative do not indicate 
that an "inability to attend to the wants of nature" must 
undebatably compel an adjudicator to find that the criteria 
for needing aid and attendance are met.  Rather, 38 C.F.R. 
§ 3.352 expressly states that an "inability to attend to the 
wants of nature" is among a list of items that the 
regulation directs "will be accorded consideration in 
determining the need for regular aid and attendance."  

The Board acknowledges that the Veteran's representative 
contends, including in the April 2009 correspondence, that 
"failing to rate the bowel dysfunction was [CUE], regardless 
of severity."  To the extent that this may suggest that the 
existence of any severity of bowel dysfunction clearly and 
unmistakably demonstrated a fulfillment of the criteria to 
show a need for aid and attendance, the Board does not find 
any basis for such a finding in any applicable legal 
authority discussed above.  To the extent that the argument 
is intended to suggest that CUE is demonstrated by a failure 
of the RO to give any consideration to any bowel dysfunction 
in the October 2001 adjudication, the Board finds that there 
is no showing in this case that the RO failed to consider 
bowel dysfunction in October 2001.  Although certain details 
of the history of the Veteran's symptoms were not included in 
the claims file at that time, the August 2001 VA examination 
which was in the claims file did clearly show that there were 
bowel and bladder difficulties associated with the Veteran's 
disability.  The fact that the October 2001 decision did not 
expressly discuss the bowel dysfunction cannot be taken as 
showing a failure to consider the evidence of record.  See 
Crippen, 9 Vet.App. at 421.  See also Gonzalez v. West, 218 
F.3d 1378 (Fed.Cir. 2000).

As discussed above, the August 2001 VA examination report did 
raise the matter of bowel and bladder symptoms in the October 
2001 adjudication; additional VA evidence constructively of 
record at that time but missing from the claims file only 
added less-recent information concerning details of such 
dysfunction.  While the additional evidence may have 
suggested a greater level of bowel and bladder dysfunction 
than that shown in the August 2001 VA examination report, the 
whole of the evidence did not present a clear and undebatable 
showing of a need for aid and attendance as of October 2001.

The Board also acknowledges the argument of the Veteran's 
representative, presented in the October 2005 notice of 
disagreement, that the Veteran's "brother has been paid by 
the VA as his basis caregiver for bowel and bladder care for 
several years.  VHA Handbook 1176.1 ... states that 'In no 
instance shall fee-basis bowel and bladder care be authorized 
for a veteran who can perform this function unassisted.'"  
The Board does not find that this factual assertion regarding 
payment granted to the Veteran's brother was shown in the VA 
evidence constructively of record as of the time of the 
October 2001 RO rating decision.  In any event, however, 
neither the October 2001 RO rating decision nor this Board 
decision are necessarily bound by the findings for the 
purposes of other VA determinations in a manner that would 
support a finding of CUE.  The United States Court of Appeals 
for the Federal Circuit has held that, although equitable 
estoppel is available against the government, it is not 
available to grant a money payment where Congress has not 
authorized such a payment or the recipient does not qualify 
for such a payment under applicable statutes.  McCay v. 
Brown, 106 F.3d 1577 (Fed. Cir. 1997).  

Although the Veteran and his representative present many 
observations legitimately suggesting reasons to believe that 
a need for aid and attendance existed at the time of the 
October 2001 RO rating decision, the Board does not find that 
the denial of aid and attendance at that time on the basis of 
the VA evidence constructively of record was CUE under the 
applicable laws and regulations.

The Board finds that the contention that a finding of a need 
for aid and attendance was warranted at the time of the 
October 2001 RO rating decision relies upon a disagreement 
with how the evidence should be weighed.  Although there was 
pertinent VA evidence constructively of record at that time 
which was not actually included in the claims file during the 
October 2001 RO adjudication, the aggregate of all of the 
evidence does not undebatably demonstrate that the RO's 
October 2001 findings were CUE; the RO reasonably relied 
largely upon the probative medical findings of an August 2001 
VA examination report which was the most recent evidence 
meaningfully depicting the Veteran's bowel and bladder 
disabilities up to that time, even considering the additional 
VA treatment reports constructively of record at that time.

The Board appreciates that the Veteran does not agree with 
conclusions the RO reached in October 2001.  However, the 
Court has consistently stressed the rigorous nature of the 
concept of CUE; 'clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts.'  Oppenheimer v. 
Derwinski, 1 Vet.App. 370, 372 (1991).  A disagreement with 
how the RO evaluated the facts is inadequate to raise the 
claim of clear and unmistakable error.  Luallen v. Brown, 8 
Vet.App. 92, 95 (1995).

Based on the foregoing, the Board finds that the October 2001 
RO rating decision denying special monthly pension on the 
basis of need for aid and attendance was not an 'undebatable' 
error.  Russell, 3 Vet.App. at 313 (defining CUE as an error 
that is 'undebatable,' in that 'reasonable minds could only 
conclude that the original decision was fatally flawed').  As 
the October 2001 rating decision was supported by the 
evidence and law then of record, including the VA evidence 
constructively of record that was missing from the claims 
folder at that time, it was not the product of CUE.  
Therefore, the Board concludes that the October 2001 RO 
rating decision was not clearly and unmistakably erroneous 
and cannot be revised or reversed based on CUE.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


